TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00234-CR




                                  Vicente Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
       NO. D-1-DC-06-300685, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Vicente Hernandez seeks to appeal a judgment of conviction for aggravated assault

with a deadly weapon. The trial court has certified that this is a plea bargain case and Hernandez has

no right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 24, 2007

Do Not Publish